McKAY, Circuit Judge,
concurring in part and dissenting in part:
While I concur with the court’s decision to affirm summary judgment for the city, I respectfully dissent from the rest of the court’s opinion.
Plaintiffs alleged claims under 42 U.S.C. §§ 1983, 1985 and 1986 against the city of Kansas City, Kansas, its mayor and the city commissioners. Due to budgetary restraints the city substantially curtailed its work force. Plaintiffs alleged that the defendants violated their civil rights by singling them out for this layoff because of their refusal to buy tickets to political fundraisers and to join a political club called the 83 Club. At the end of discovery, the district court entered summary judgment in favor of the city, holding that the plaintiffs had failed to show that the alleged discriminatory layoffs were the result of a city policy to use political considerations in making employment decisions.
At the end of plaintiffs’ case, the court directed a verdict in favor of the remaining defendants on all of plaintiffs’ claims. The court rejected plaintiffs’ section 1983 first amendment claim because it found no evidence that the individual defendants knew of or participated in any actions that connected city employment with political contributions by the employees. The court rejected plaintiffs’ section 1983 due process claim on the ground that the plaintiffs had failed to establish a property interest in continued employment. Finally, the court rejected plaintiffs’ claims under 42 U.S.C. §§ 1985 and 1986 on the ground that plaintiffs had failed to show that they had been the target of some class-based, invidious, discriminatory animus.
Plaintiffs appeal, claiming that the trial court erred both in granting the city’s motion for summary judgment and in ordering the directed verdict for the individual defendants.
I.
In Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 690, 98 S.Ct. 2018, 2035, 56 L.Ed.2d 611 (1978), the Supreme Court held that a municipality may be sued directly under section 1983 “when the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.” In addition, a city may be liable “for constitutional deprivations visited pursuant to governmental ‘custom,’ even though such a custom has not received formal approval through the body’s official decisionmaking channels.” Id. at 690-91, 98 S.Ct. at 2035-36. The trial court granted summary judgment for the city on the ground that the acts complained of were not pursuant to an official policy, since it found no evidence that the city commissioners knew that the employees were being terminated for their refusal to participate in political activities. However, contrary to the majority’s reasoning, even if the court’s finding that the commissioners knew nothing is correct, the actions may have been pursuant to official policy. Monell does not require that the policy originate at the highest levels of city government. If the city has delegated final decisionmaking authority to a lower level official, the decisions of that official *909represent city policy. Wellington v. Daniels, 717 F.2d 932, 936 (4th Cir.1983); Bowen v. Watkins, 669 F.2d 979, 989 (5th Cir.1982).
The district court found that the standards for determining which employees were to be laid off were established by Gyula Kovach, the Director of the Water Pollution Control Department. The court found no evidence that the Board of City Commissioners reviewed those criteria. Thus, the record on summary judgment would support a finding that the Board, at least implicitly, delegated the final authority to determine the criteria for the layoffs to Mr. Kovach and his staff. If so, any policy he established with regard to the layoffs was a policy of the city whether or not the commissioners and the mayor knew of and participated in it.
While plaintiffs thus are correct in the assertion that policies articulated by Mr. Kovach can appropriately be considered policies of the city for which the city may be held liable, plaintiffs failed to meet their burden of showing that a legitimate issue of fact existed as to whether Mr. Kovach had established a policy of terminating employees for refusing to participate in political activity. Indeed, it was not until plaintiffs filed their appellate brief that they mentioned, in any of their memoranda regarding the city’s motion for summary judgment, that the plaintiffs’ depositions contained evidence of pressure by Mr. Kovach to collect political contributions from employees. Even in the appellate brief, plaintiffs have failed to direct the court to the depositions that contain this evidence. Thus, if there was evidence in the record at the time the motion for summary judgment was decided, plaintiffs failed to point it out to the trial court and have failed to point to anything from which this court could conclude that such evidence did in fact exist.
Rule 56 of the Federal Rules of Civil Procedure requires that:
[w]hen a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.
Fed.R.Civ.P. 56(e). It is not sufficient for a party to have discovered evidence to support his theory of the case and merely assert to the trial court that he is prepared to go ahead with that evidence. Rather, a party is required to allege the facts he claims are in dispute and point with specificity to affidavits or other evidence in the record that supports his contention that the facts are, in reality, disputed. The closest plaintiffs come to specificity is to suggest that evidence supporting their position can be found in the plaintiffs’ depositions. There are nearly 650 pages of plaintiffs’ depositions in this case. The plaintiffs in effect asked the court to find the proverbial needle in a paper haystack. This is a task that neither this court nor the district court should be expected to do. Judges are not ferrets. Nicholas Acoustics & Specialty Co. v. H & M Construction Co., 695 F.2d 839, 847 (5th Cir.1983). Thus, while plaintiffs have in my opinion asserted a theory of the case that, if proven, would entitle them to relief, plaintiffs have failed to show that there was evidence in the record at the time of summary judgment that would support their theory of the case. Therefore, while I disagree with the majority’s analysis on this issue, I agree that the district court’s entry of summary judgment in favor of the city should be affirmed.
II.
Plaintiffs asserted two claims against the individual defendants under section 1983. The first is a deprivation of due process, and the second alleges a violation of plaintiffs’ first amendment rights not to contribute to campaign funds. In order to establish a prima facie case, the burden was on plaintiffs to show that their conduct was constitutionally protected and that this conduct was a substantial factor or a motivating factor in the decision to lay them off.
*910Mount Healthy City Board of Education v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977). Thus, whether plaintiffs have met their burden turns on whether they have introduced sufficient evidence to support a reasonable inference that their refusal to contribute to campaign funds was a motivating factor in the decision to lay them off, and that the individual defendants knew of and participated in that decision, or should have known that this illegal criteria was being used in the layoff decisions. See Brandon v. Holt, — U.S. -, 105 S.Ct. 873, 875, 83 L.Ed.2d 878 (1985).
At trial, plaintiffs introduced ample evidence that there was a wide-spread practice in the city government of coercing employees into making political contributions for the reelection of certain city officials. Plaintiffs also introduced evidence that the commissioners were aware that substantial financial support was being raised through city employees. Evidence was introduced that, prior to the decision to terminate the plaintiffs, Commissioner Zahnter had been informed about coercion and adverse employment decisions by city administrators based on employee failure to make political contributions. There was evidence that Mayor Reardon’s assistant had been informed of the wide-spread harassment of those who chose not to participate in these political activities. Plaintiffs introduced evidence that the city’s personnel director, Mr. Davis, had been informed about the alleged conduct prior to the terminations. In addition to this evidence that high-level city officials were being informed about the complained-of conduct, plaintiffs introduced evidence that people working the same jobs who had less seniority than plaintiffs, but who had purchased the political fundraising tickets, were not laid off, and that none of the plaintiffs were called back to the city although the city was hiring additional personnel. While perhaps none of the plaintiffs’ evidence, taken alone, would support an inference that the city commissioners and the mayor knew and approved of the wide-spread political corruption in the city management, plaintiffs’ evidence as a whole would support a jury inference that the individual defendants knew of and/or participated in the scheme to punish city employees who refused to make political contributions or, at least, should have known of the problem.
This type of case can seldom be proved by direct evidence and it has long been felt that it is the jury’s province to draw what inference it will from the circumstantial facts. We have consistently affirmed even criminal cases on the basis of circumstantial evidence no more substantial than that relied on by plaintiffs in this case. Surely, if such facts would get a case to the jury when the standard of proof is “beyond a reasonable doubt,” it was an abuse of discretion for the district court to direct a verdict in this case where the standard is mere preponderance of the evidence. The district court erred in granting defendants’ motion for a directed verdict on this section 1983 claim. The case should be remanded for a retrial on the issue of whether the individual defendants participated in singling plaintiffs out for layoff in violation of the plaintiffs’ first amendment rights because they had refused to make political contributions.
With respect to plaintiffs’ due process claim, the trial court correctly held under Johnson v. National Beef Packing Co., 220 Kan. 52, 551 P.2d 779 (1976), that plaintiffs did not have a protected property interest in continued employment. After this case had been submitted on appeal, the Kansas court of appeals decided Allegri v. Providence-St. Margaret Health Center, 9 Kan.App.2d 659, 684 P.2d 1031 (Kan.App.1984), which calls the district court’s decision into question. However, Allegri is a sufficiently radical departure from the tone of Johnson that we cannot say with certainty that the Kansas Supreme Court would follow the Allegri analysis. This being the case, in my view, what has been settled by the district court is best left settled.
The district court also erred in dismissing plaintiffs’ claims under 42 U.S.C. §§ 1985 and 1986. The district court based its dis*911missal on the assumption that section 1985(3) requires class-based animus even when state action is present and its finding that appellants had failed to establish a prima facie case that the discharges were motivated by class-based animus. The majority opinion’s treatment of the issue of whether class-based animus is required when state action is a prerequisite to suit is wholly inadequate. The majority asserts that the issue has long since been decided, and we are bound to follow existing precedent. The rule espoused by the majority is illogical; and since it is not established precedent, we should not follow it. It is understandable that the Court in United Brotherhood of Carpenters and Joiners v. Scott, 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983), should state that “the Court of Appeals should also be reversed on the dispositive ground that section 1985(3)’s requirement that there be some racial, or perhaps otherwise class-based, invidiously discriminatory animus,” maj. op. at 906, because the Court had just concluded that no state action was involved. The case tells us nothing of what the court would do if faced with a case such as this one, however, in which state action is present. Likewise, the other cases cited by the majority all concern private conspiracies. Just this term we held that whether class-based animus is required under section 1985(3) when state action is involved has never been decided. See State of New Mexico v. Albuquerque, 768 F.2d 1207, at 1209 (10th Cir.1985). It is therefore inappropriate for the court to decide this important and farreaching issue without some analysis of the class-based animus requirement and whether it reasonably applies to facts radically different from those which spawned the rule.
While it is true that section 1985(3) reaches a purely private conspiracy only when some racial or other class-based animus is shown, Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), a conspiracy to infringe first amendment rights is a violation of section 1985(3) without a showing of class-based animus when the state is involved. When the Supreme Court decided, in Griffin, that section 1985 would reach some private conspiracies, it fashioned the class-based animus requirement to prevent the statute from becoming a “federal remedy for ‘all tortious conspiratorial interference with the rights of others.’ ” Scott, 103 S.Ct. at 3358 (quoting Griffin, 403 U.S. at 102, 91 S.Ct. at 1798). Application of this requirement to state-sponsored conspiracies would be too strict a reading of Griffin and of Congress’ intent in enacting section 1985.
For deprivation of some rights protected by section 1985 to be actionable, state action must be shown. Scott, 103 S.Ct. at 3356-57 (conspiracy to violate first amendment rights is not a violation of section 1985 unless state is involved in the conspiracy); Murphy v. Mount Carmel High School, 543 F.2d 1189 (7th Cir.1976) (state action is required to prove conspiracy to violate rights protected by the fourteenth amendment). The rationale of these cases is that the first and fourteenth amendments require state action, and section 1985 provides no additional substantial rights. Scott, 103 S.Ct. at 3358. Where alleged violations of these rights are involved, the state action requirement itself prevents section 1985 from being a general federal tort law. The additional requirement of class-based animus, fashioned for private conspiracies, is therefore inappropriate.
Plaintiffs’ first amendment freedom not to associate with certain political causes is a right protected by the fourteenth amendment. Abood v. Detroit Board of Education, 431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977). For infringement of that right to be actionable under section 1985(3), plaintiffs needed only to show state action. Since state action clearly was involved here, the district court erred in dismissing the section 1985 and 1986 claims.
The judgment of the district court should be affirmed in part and reversed in part and the case remanded for retrial of plaintiffs’ claims against the individual defendants.